269 F.2d 43
William Charles LUCAS, Appellant,v.UNITED STATES of America, Appellee.
No. 16428.
United States Court of Appeals Ninth Circuit.
August 5, 1959.

Lawrence Ollason, Tucson, Ariz., for appellant.
Jack D. H. Hays, U. S. Atty., Michael A. Lacaginina, Asst. U. S. Atty., Tucson, Ariz., for appellee.
Before MATHEWS, BAZELON and BARNES, Circuit Judges.
PER CURIAM.


1
On May 14, 1957, in the United States District Court for the District of Arizona, appellant, William Charles Lucas, was indicted for violating 18 U.S.C.A. § 2312 by transporting a motor vehicle from Los Angeles, California, to Globe, Arizona, knowing it to have been stolen. Appellant had a jury trial and was found guilty as charged. Thereupon, on June 24, 1957, a judgment was entered sentencing appellant to be imprisoned for five years. From that judgment no appeal was taken.


2
On October 9, 1958, appellant moved the District Court to vacate and set aside the sentence — a motion purportedly based on 28 U.S.C.A. § 2255. The motion was heard on December 5, 1958. Six witnesses — appellant and five others — testified at that hearing. Thereupon, on December 5, 1958, an order denying the motion was entered. This appeal is from that order.


3
Appellant's brief contains no specification of errors. See our Rule 18, subd. 2 (d), 28 U.S.C.A. We find no error.


4
Order affirmed.